Filed 7/30/13 P. v. Landers CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR

THE PEOPLE,                                                          B243258

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA123792)
         v.

ANDRE LANDERS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Marcelita V. Haynes, Judge. Affirmed.
         Maria Morrison, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.



                               ____________________________________
      On February 23, 2012, appellant was arrested on two outstanding warrants.
During the subsequent booking search, the police recovered a small baggie
containing cocaine base from inside appellant’s cell phone cover. Appellant was
charged with one count of possession of a controlled substance (Health & Saf.
Code, § 11350, subd. (a)). It was further alleged that he had suffered a prior
“strike” conviction (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and
seven prior convictions within the meaning of Penal Code section 667.5,
subdivision (b).
      On March 8, 2012, appellant waived his constitutional rights, pled no contest
to the charged count, and admitted the prior convictions. Pursuant to an agreement
with the trial court, appellant was released to a drug treatment program, where he
was to remain for one year. If he successfully completed the program, the court
agreed it would dismiss the strike and grant probation. Appellant failed to
complete the program.
      On August 9, 2012, the trial court imposed a 32-month prison sentence,
consisting of the low term of 16 months, doubled for the prior strike. The court
dismissed the other priors. The court imposed certain fees and fines, and awarded
appellant 182 days of presentence custody credits. Appellant filed a timely notice
of appeal.
      After examining the record, appointed appellate counsel filed a brief raising
no issues, but asking this court to independently review the record on appeal
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441-442. (See Smith v.
Robbins (2000) 528 U.S. 259, 264.) On March 15, 2013, we advised appellant he
had 30 days within which to submit by brief or letter any contentions or argument
he wished this court to consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has

                                          2
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.
                                  DISPOSITION
      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                    MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                          3